DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/18/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 6-7 are indefinite for depending therefrom. 
Claims 6-7 respectively reciting “a lower side” should read --the lower side-- for clarity. 
Claim 12 reciting two instances of “a lower side” are indefinite, since it’s unclear whether these limitations are related. For purposes of examination, last two lines reciting “a lower side” will be interpreted as --the lower side--. 
Claims 13-14 are indefinite for depending therefrom. 
Claims 13-14 respectively reciting “a lower side” should read --the lower side-- for clarity. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable (vehicle) antenna device. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Kobayashi” (US 2017/0104264). 


Claim 1: Kobayashi discloses an antenna device to be mounted on a vehicle including an inner panel 104 (Fig. 1) that is provided with a mounting hole 118 (¶ [0049]), and a roof 106 in which a (highest top right) region facing the inner panel on an upper side of the inner panel is upraised to an upper side, the antenna device comprising: 
a base 102; and 
a fixing portion 112 that fixes the base to the inner panel [0036], wherein at least a part of the antenna device 112 is contained in a space formed between the region of the roof that is upraised and the inner panel (see Fig. 1), and 
the base 102 and the inner panel 104 are fixed by the fixing portion 116 in a plurality of places (see Fig. 1).

Claim 8: Kobayashi discloses a vehicle comprising: 
an inner panel 104 (Fig. 1) having a mounting hole 118 (¶ [0049]); 
a roof 106 that opposes the inner panel, the roof having an upraised (highest top right) portion that extends away from the inner panel to form a space between the roof and the inner panel (see Fig. 1); and 
an antenna that is at least partially disposed in the space between the roof and the inner panel, the antenna including 
a base 102, and 
a fixing portion 112 that fixes the base to the inner panel in a plurality of places (see Fig. 1 and ¶ [0036]).


Claims 1-5 and 8-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Noro” (US 2006/0273968). 
Claim 1: Noro discloses an antenna device to be mounted on a vehicle including an inner panel 14 (Fig. 1) that is provided with a mounting hole 141a-b [0036], and a roof (62 in Fig. 2A + 50 in Fig. 4; ¶ [0057]) in which a region 62 (Fig. 2A) facing the inner panel on an upper side of the inner panel is upraised to an upper side (right half of 62), the antenna device comprising: 
a base 24, 30 (Fig. 4); and 
a fixing portion (26, 32, 40) that fixes the base (24, 30) to the inner panel 14, wherein at least a part of the antenna device 24 is contained in a space formed between the region 62 (Fig. 2A) of the roof that is upraised and the inner panel 14 (see Figs. 1-2), and 
the base (24, 30) and the inner panel 14 are fixed by the fixing portion (26, 32, 40) in a plurality of places (places of left and right opposing elements 26, places of left and right opposing elements 32 and of 40; said places being on upper and lower sides of 14).

Claims 2-5: Noro discloses the antenna device according to claim 1, wherein the base includes an upper portion 24 (Fig. 4) that is positioned on an upper side from the inner panel 14, and at least one of the plurality of places in which the base and the inner panel are fixed by the fixing portion is provided in the upper portion (see Fig. 4); 
wherein the fixing portion includes a bolt 40 (Fig. 5) that extends to a lower side from the base, and a nut 42 that is screwed to the bolt, and a cutout 50a (Fig. 4) into which the bolt is fitted before being screwed to the nut is formed integrally with the mounting hole (see Fig. 5); 
wherein a length of at least a part of the base 24, 30 (Fig. 1) in a predetermined direction (parallel to top surface of 14) is greater than a length of the mounting hole 141a-b in the predetermined direction; 


Claim 8: Noro discloses a vehicle comprising: 
an inner panel 14 (Fig. 1) having a mounting hole 141a-141b [0052]; 
a roof (62 in Fig. 2A + 50 in Fig. 4) that opposes the inner panel, the roof having an upraised portion (right half of 62) that extends away from the inner panel to form a space between the roof and the inner panel; and 
an antenna that is at least partially disposed in the space between the roof and the inner panel, the antenna including 
a base 24, 30 (Fig. 4), and 
a fixing portion (26, 32, 40) that fixes the base to the inner panel in a plurality of places (places of left and right elements 26, places of left and right elements 32 and of 40; said places being on upper and lower sides of 14).

Claims 9-12 : The vehicle according to claim 8, wherein the base includes an upper portion 24 (Fig. 4) that, with respect to the inner panel 14, is positioned on an upper side, and at least one of the plurality of places at which the base and the inner panel are fixed by the fixing portion is provided in the upper portion (see Fig. 4); 
wherein the fixing portion includes a bolt 40 (Fig. 5) that extends to a lower side from the base, and a nut 42 that is screwed to the bolt, and a cutout 50a (Fig. 4) into which the bolt is fitted before being screwed to the nut is formed integrally with the mounting hole (see Fig. 5); 

further comprising: a holding claw 32 (Fig. 4) that includes a tapered shape portion widened towards a lower side (see Fig. 4), wherein the holding claw holds the inner panel on a lower side from the holding claw [0052].

Allowable Subject Matter
Claims 6-7 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakada (US 2017/0179584)
Thiam (US 2014/0292593)
Oki (US 2011/0050518)
Jared (US 20090066593)
Takahashi (US 2005/0024280)
Kozlovski (US 2003/0068198)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845